UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2012 Annual Report to Shareholders DWS Mid Cap Growth Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 27 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 38 Tax Information 39 Investment Management Agreement Approval 44 Summary of Management Fee Evaluation by Independent Fee Consultant 48 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. For the most recent fiscal year ended September 30, 2012, DWS Mid Cap Growth Fund returned 17. 31%, underperforming the Russell Midcap® Growth Index's return of 26.69%. The fund's underperformance of its benchmark derived primarily from overall stock selection. The fund's fiscal year had an encouraging start, as a robust rally took hold in early October 2011, owing mostly to stronger U.S. economic leading indicators and supportive manufacturing data. The positive momentum carried over into early 2012, resulting in the best start to a new year for mid-cap stocks since 2006. In choosing stocks, portfolio management focuses on individual security selection rather than industry selection. With the markets in a sweet spot of low inflation and attractive valuations, confidence grew regarding the sustainability of the U.S. economic recovery, despite lingering concerns about possible sovereign defaults in southern Europe. Also of concern was the potential of a hard economic landing in China and the threat of the U.S. "fiscal cliff" (tax hikes and automatic spending cuts that could endanger the U.S. recovery unless Congress takes action). The market then reentered another period of risk aversion and elevated volatility in May 2012, as heightened concern regarding Greece's possible exit from the European Monetary Union, Spanish bank insolvency and a weak report of U.S. economic data led to sharp stock declines. Renewed hope that the United States would avoid another recession came after encouraging economic releases regarding housing and durable goods orders emerged. In late July, statements by European Central Bank President Draghi concerning his determination to preserve the euro currency sparked strong market rallies around the world, as investors grew more confident that Europe would avert insolvency for its peripheral countries. Optimism about the Fed's third round of purchasing government and other securities from the market to increase the money supply also buoyed stocks. Investor sentiment toward stocks faded somewhat by late September amid growing concerns over social unrest in Spain and Greece, as well as weaker U.S. economic data. "While we have continued to position the fund for eventual economic recovery, we have also maintained a balance between aggressiveness and defensiveness." Positive Contributors to Fund Performance During the 12-month period, stock selection was positive within the health care and industrials sectors. An underweight in consumer staples also added to performance. The top individual security-level contributors to relative performance during the period included Pacira Pharmaceuticals, Inc., Complete Production Services, Inc.* and HealthSpring.* Pacira, a pharmaceutical company, is in the process of launching a product for postsurgical pain. The stock appreciated significantly over the course of the period, as the drug's commercialization is off to a strong start. Shares of Complete Production Services, an oil field service provider to oil and gas shale companies, benefited from the firm's acquisition by Superior Energy Services at a high premium. HealthSpring, an insurance company focused on the Medicare Advantage market, was also boosted by the company's acquisition by Cigna at a healthy premium. * Not held in the portfolio as of September 30, 2012. Negative Contributors to Fund Performance Stock selection in information technology and consumer staples had a significantly negative impact on performance during the period. In addition, sector allocation had a negative effect on results, based mainly on underweights in materials and telecom, in addition to an overweight in information technology. The largest individual detractors from performance on a company level included Diamond Foods, Inc.,* Deckers Outdoor Corporation and Green Mountain Coffee Roasters, Inc. Shares of Diamond Foods, a branded food company, declined sharply after Procter & Gamble* terminated its sale of Pringles to Diamond Foods following an SEC investigation into irregular accounting at Diamond and the removal of both its CEO and Treasurer. We sold the stock, given a lack of reliable financials and alleged earnings manipulation. Deckers Outdoor, a manufacturer and retailer of footwear brands including UGGs, underperformed on continued warm weather in North America and concern over excess inventory. Green Mountain Coffee Roasters, which produces single-serve coffee packs, saw its stock come under pressure as management underestimated a shift in customer buying patterns in the face of growing competitive pressure. We continue to hold Decker and Green Mountain based on our confidence that their managements are making suitable adjustments to changing market conditions. * Not held in the portfolio as of September 30, 2012. Outlook and Positioning Despite the more positive tone of economic data earlier in the period, doubts have once again emerged concerning the sustainability of the U.S. recovery, which has not been able to gain much momentum over the past three years. The economy appears to have hit a soft patch, but we believe the U.S. economy looks likely to avoid a double-dip recession. We believe the next 12 months are shaping up to be favorable for stocks, as European sovereign risk appears to be better contained, China looks likely to avoid a hard economic landing and confidence is growing that the United States will avoid the fiscal cliff. Developing strength in U.S. housing and improving consumer spending, even in the face of stubborn unemployment and worsening manufacturing activity, offer some bright spots. The Fed's commitment to remain accommodative to the needs of the economyand the market keeps us encouraged. While we have continued to position the fund for eventual economic recovery, we have also maintained a balance between aggressiveness and defensiveness. Once volatility diminishes, we would expect healthier balance sheets and attractive valuations which we believe should support a solid merger and acquisition cycle for mid-cap companies. Ten Largest Equity Holdings at September 30, 2012 (14.6% of Net Assets) 1. Western Digital Corp. Manufacturer of hard drives for desktop computers 1.7% 2. Catamaran Corp. Provides pharmacy benefits management services 1.6% 3. Panera Bread Co. "A" Owns and franchises bakery cafes 1.6% 4. CF Industries Holdings, Inc. Manufactures and distributes nitrogen and phosphate fertilizers 1.5% 5. DaVita, Inc. Provider of dialysis services 1.4% 6. Portfolio Recovery Associates, Inc. Provides outsourced receivables management 1.4% 7. FMC Technologies, Inc. Manufacturer of oil and gas field machinery 1.4% 8. Agilent Technologies, Inc. Provider of electronic measurement instruments 1.4% 9. Pacira Pharmaceuticals, Inc. Focuses on development, commercialization and manufacturing of proprietary pharmaceutical products 1.3% 10. Citrix Systems, Inc. Provider of software services 1.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 53 for contact information. Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined Deutsche Asset Management in 2001. • Senior analyst at Merrill Lynch Investment Managers for the international equity portion of a global balanced portfolio (1996-2001). • Director, International Research at PCM International (1989-1996). • Associate manager, structured debt and equity group at Prudential Capital Corporation (1988-1989). • Analyst at Prudential-Bache Capital Funding in London (1987-1988). • Equity analyst in the health care sector at Prudential Equity Management Associates (1985-1987). • BS, Carlson School of Management, University of Minnesota. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined Deutsche Asset Management in 1999. • Research analyst for US Micro, Small and Mid Cap Equity: New York. • Over 20 years of investment industry experience in U.S. portfolio strategy, Latin America market strategy and U.S. equity research at JP Morgan Securities, UBS Securities and Goldman Sachs & Co. • BA, Columbia University; MBA, Stern School of Business, New York University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell Midcap Growth Index is an unmanaged capitalization-weighted index of medium and medium/small companies in the Russell 1000® Index chosen for their growth orientation. The Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S.and whose common stocks are traded. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The European Union is an organization of Central and Eastern European nations which was established in 1993 with the purpose of seeking closer economic and political union. The European Monetary Union is an agreement between participating European Union members that identifies the protocols for pooling currency reserves and the introduction of a common currency. Overweight means a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or stock. The consumer staples sector consists of companies that provide goods and services that are essential, such as food, beverages, prescription drugs and household products. Performance Summary September 30, 2012 (Unaudited) Average Annual Total Returns as of 9/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 17.31% 12.95% -1.82% 6.45% Class B 16.38% 11.97% -2.63% 5.61% Class C 16.48% 12.09% -2.59% 5.62% Russell Midcap® Growth Index† 26.69% 14.73% 2.54% 11.11% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 10.57% 10.74% -2.97% 5.83% Class B (max 4.00% CDSC) 13.38% 11.43% -2.80% 5.61% Class C (max 1.00% CDSC) 16.48% 12.09% -2.59% 5.62% Russell Midcap® Growth Index† 26.69% 14.73% 2.54% 11.11% No Sales Charges Class S 17.64% 13.29% -1.57% 6.65% Institutional Class 17.85% 13.58% -1.45% 6.78% Russell Midcap® Growth Index† 26.69% 14.73% 2.54% 11.11% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.27%, 2.13%, 2.08%, 1.00% and 1.00% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares for the period prior to its inception on February 1, 2005 are derived from the historical performance of Investment Class shares of DWS Mid Cap Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. On October 20, 2006, Investment Class shares were converted into Class S shares. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † Russell Midcap® Growth Index is an unmanaged capitalization-weighted index of medium and medium/small companies in the Russell 1000® Index chosen for their growth orientation. Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Net Asset Value Class A Class B Class C Class S Institutional Class Net Asset Value: 9/30/12 $ 9/30/11 $ Morningstar Rankings — Mid-Cap Growth Funds Category as of 9/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 91 3-Year of 50 5-Year of 88 10-Year of 91 Class B 1-Year of 93 3-Year of 64 5-Year of 94 10-Year of 97 Class C 1-Year of 93 3-Year of 62 5-Year of 94 10-Year of 96 Class S 1-Year of 90 3-Year of 43 5-Year of 85 Institutional Class 1-Year of 89 3-Year of 39 5-Year of 83 10-Year of 90 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of September 30, 2012 Shares Value ($) Common Stocks 97.3% Consumer Discretionary 22.0% Auto Components 1.4% BorgWarner, Inc.* (a) Tenneco, Inc.* (a) Hotels, Restaurants & Leisure 2.6% Darden Restaurants, Inc. (a) Panera Bread Co. "A"* Household Durables 3.0% Jarden Corp. Newell Rubbermaid, Inc. (a) Toll Brothers, Inc.* (a) Internet & Catalog Retail 0.6% Priceline.com, Inc.* Leisure Equipment & Products 0.6% Polaris Industries, Inc. Media 0.8% Cinemark Holdings, Inc. Multiline Retail 1.2% Family Dollar Stores, Inc. (a) Specialty Retail 9.1% Advance Auto Parts, Inc. Ascena Retail Group, Inc.* Children's Place Retail Stores, Inc.* (a) DSW, Inc. "A" Guess?, Inc. (a) PetSmart, Inc. (a) Ross Stores, Inc. Ulta Salon, Cosmetics & Fragrance, Inc. Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 2.7% Carter's, Inc.* Deckers Outdoor Corp.* (a) Hanesbrands, Inc.* (a) Consumer Staples 3.8% Food Products 2.6% Green Mountain Coffee Roasters, Inc.* (a) McCormick & Co., Inc. (a) Mead Johnson Nutrition Co. (a) Household Products 1.2% Church & Dwight Co., Inc. (a) Energy 8.6% Energy Equipment & Services 5.9% Core Laboratories NV (a) Dresser-Rand Group, Inc.* (a) Ensco PLC "A" (a) FMC Technologies, Inc.* (a) National Oilwell Varco, Inc. Oil States International, Inc.* Oil, Gas & Consumable Fuels 2.7% Alpha Natural Resources, Inc.* (a) Pioneer Natural Resources Co. (a) Range Resources Corp. (a) Ultra Petroleum Corp.* (a) Financials 7.7% Capital Markets 2.6% Affiliated Managers Group, Inc.* (a) Invesco Ltd. Lazard Ltd. "A" (a) Commercial Banks 1.0% Signature Bank* (a) Diversified Financial Services 1.4% Portfolio Recovery Associates, Inc.* (a) Insurance 1.3% W.R. Berkley Corp. (a) Real Estate Investment Trusts 0.6% Digital Realty Trust, Inc. (REIT) (a) Real Estate Management & Development 0.8% CBRE Group, Inc. "A"* Health Care 15.7% Biotechnology 5.2% Alexion Pharmaceuticals, Inc.* (a) Alkermes PLC* (a) ARIAD Pharmaceuticals, Inc.* (a) Incyte Corp., Ltd.* (a) Regeneron Pharmaceuticals, Inc.* (a) Vertex Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 1.2% Thoratec Corp.* Health Care Providers & Services 6.6% AmerisourceBergen Corp. (a) Catamaran Corp.* Centene Corp.* (a) DaVita, Inc.* Fresenius Medical Care AG & Co. KGaA (ADR) Humana, Inc. Life Sciences Tools & Services 1.4% Agilent Technologies, Inc. Pharmaceuticals 1.3% Pacira Pharmaceuticals, Inc.* (a) Industrials 15.1% Aerospace & Defense 1.2% BE Aerospace, Inc.* Commercial Services & Supplies 0.9% Stericycle, Inc.* (a) Construction & Engineering 0.4% Chicago Bridge & Iron Co. NV Electrical Equipment 3.0% General Cable Corp.* (a) Rockwell Automation, Inc. (a) The Babcock & Wilcox Co.* Machinery 4.1% Joy Global, Inc. Manitowoc Co., Inc. (a) Valmont Industries, Inc. WABCO Holdings, Inc.* Professional Services 3.2% IHS, Inc. "A"* Robert Half International, Inc. (a) Verisk Analytics, Inc. "A"* Road & Rail 1.2% Kansas City Southern (a) Trading Companies & Distributors 1.1% United Rentals, Inc.* (a) Information Technology 16.3% Communications Equipment 2.6% F5 Networks, Inc.* (a) Harris Corp. (a) Palo Alto Networks, Inc.* (a) Computers & Peripherals 1.7% Western Digital Corp. Internet Software & Services 1.2% Equinix, Inc.* (a) IT Services 3.0% Syntel, Inc. (a) Teradata Corp.* (a) VeriFone Systems, Inc.* (a) Semiconductors & Semiconductor Equipment 2.3% ARM Holdings PLC (ADR) (a) Avago Technologies Ltd. Skyworks Solutions, Inc.* Software 5.5% Citrix Systems, Inc.* Concur Technologies, Inc.* (a) MICROS Systems, Inc.* (a) QLIK Technologies, Inc.* Red Hat, Inc.* TIBCO Software, Inc.* Materials 7.2% Chemicals 4.3% Albemarle Corp. CF Industries Holdings, Inc. (a) Rockwood Holdings, Inc. Westlake Chemical Corp. (a) Containers & Packaging 1.0% Crown Holdings, Inc.* Metals & Mining 1.0% Allegheny Technologies, Inc. (a) Walter Energy, Inc. Paper & Forest Products 0.9% Schweitzer-Mauduit International, Inc. (a) Telecommunication Services 0.9% Wireless Telecommunication Services SBA Communications Corp. "A"* (a) Total Common Stocks (Cost $273,615,895) Exchange-Traded Fund 0.5% SPDR S&P Biotech* (a) (Cost $1,577,619) Securities Lending Collateral 45.0% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $148,832,039) Cash Equivalents 2.6% Central Cash Management Fund, 0.15% (b) (Cost $8,476,609) % of Net Assets Value ($) Total Investment Portfolio (Cost $432,502,162)† Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $433,090,806. At September 30, 2012, net unrealized appreciation for all securities based on tax cost was $47,584,830. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $59,376,435 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $11,791,605. (a) All or a portion of these securities were on loan amounting to $143,384,845. In addition, included in other assets and liabilities, net is a pending sale, amounting to $1,646,038, that is also on loan (see Notes to Financial Statements). The value of all securities loaned at September 30, 2012 amounted to $145,030,883, which is 43.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
